Exhibit 10.3

ORPHAN DRUG EXCLUSIVITY WAIVER AGREEMENT

THIS ORPHAN DRUG EXCLUSIVITY WAIVER AGREEMENT (the “Agreement”) is entered into
as of April 25, 2007 (the “Effective Date”) by and between Pfizer Inc, a
Delaware corporation having an office at 235 East 42nd Street, New York, New
York 10017 (“Pfizer”), Bristol-Myers Squibb Company, a Delaware corporation
headquartered at 345 Park Avenue, New York, New York 10154 (“BMS”) and Medarex,
Inc., a New Jersey corporation with a business address at 707 State Road,
Princeton, NJ 08540 (“Medarex”).  Pfizer, BMS and Medarex each may be referred
to herein individually as a “Party” or collectively as the “Parties.”

RECITALS

WHEREAS, BMS and Pfizer are entering into the BMS-Pfizer License Agreement (as
defined below) concurrently with this Agreement; and

WHEREAS, Medarex and Pfizer are entering into an amendment to the Medarex-Pfizer
Cross License Agreement (as defined below) concurrently with this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Parties intending to be legally
bound, do hereby agree as follows.

1.             Definitions.

The terms in this Agreement with initial letters capitalized, whether used in
the singular or the plural, shall have the meaning set forth below or, if not
listed below, the meaning designated in places throughout this Agreement.


“ACT” MEANS, COLLECTIVELY, THE PUBLIC HEALTH SERVICE ACT AND THE UNITED STATES
FOOD, DRUG, AND COSMETIC ACT, AS AMENDED.

“Affiliate” of a Person means any other Person that (directly or indirectly) is
controlled by, controls or is under common control with such Person.  For the
purposes of this definition, the term “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) as used
with respect to a Person, means the possession, directly or indirectly, of the
power to direct, or cause the direction of, the management or policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Antibody” means any antibody, or fragment thereof, that targets and binds
directly to CTLA4, and that has antagonistic activity against (or otherwise
blocks the immunosuppressive signaling of) CTLA4.

“BMS/Medarex Antibody” means an Antibody derived from a BMS/Medarex Program. 
BMS/Medarex Antibody includes the antibody known as ipilimumab (also known as
MDX-010).  Notwithstanding the foregoing, BMS/Medarex Antibody shall not include
any Antibody being developed or commercialized by Pfizer or its Affiliates
pursuant to a Pfizer Program, including the Antibody known as CP-675,206.

“BMS/Medarex Product” means any product made, imported, used, sold or offered
for sale by BMS and/or Medarex, their respective Affiliates or their respective
sublicensees that includes a BMS/Medarex

1


--------------------------------------------------------------------------------


Antibody as an active ingredient, whether alone or in combination with one or
more additional compositions of matter.  Notwithstanding the foregoing,
BMS/Medarex Product shall not include any Antibody being developed or
commercialized by Pfizer or its Affiliates pursuant to a Pfizer Program,
including the Antibody known as CP-675,206.

“BMS/Medarex Program” means a program conducted by BMS and/or Medarex focused on
the research and/or development of one or more Antibodies.

“BMS-Pfizer License Agreement” means that certain License Agreement relating to
certain CTLA4 patent rights entered into between BMS and Pfizer concurrently
with this Agreement.


“CHANGE OF CONTROL” MEANS, WITH RESPECT TO A PARTY, ANY SALE OF VOTING
SECURITIES OR SALE OF ASSETS (WHETHER BY SALE, MERGER, CONSOLIDATION, SHARE
EXCHANGE OR OTHERWISE) WHICH RESULTS IN (I) THE ACQUISITION BY A THIRD PARTY OF
OVER FIFTY PERCENT (50%) OF THE ASSETS OF A PARTY, OR (II) A THIRD PARTY
BECOMING THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF OVER FIFTY PERCENT
(50%) OF THOSE OUTSTANDING SECURITIES OF A PARTY ENTITLED TO VOTE FOR THE
ELECTION OF DIRECTORS OF SUCH PARTY.

“CTLA4” means human cytotoxic T-lymphocyte antigen 4.


“DRUG APPROVAL APPLICATION” MEANS (I) A BIOLOGICS LICENSE APPLICATION OR A NEW
DRUG APPLICATION, AS DEFINED IN THE ACT, AND THE REGULATIONS PROMULGATED
THEREUNDER, OR (II) ANY CORRESPONDING FOREIGN APPLICATION IN OR WITH RESPECT TO
THE EUROPEAN UNION, INCLUDING A MARKETING AUTHORIZATION APPLICATION FILED WITH
THE EMEA PURSUANT TO THE CENTRALIZED APPROVAL PROCEDURE OR WITH THE APPLICABLE
REGULATORY AUTHORITY OF A COUNTRY IN THE EUROPEAN UNION WITH RESPECT TO THE
MUTUAL RECOGNITION OR ANY OTHER NATIONAL APPROVAL PROCEDURE, OR (III) ANY
CORRESPONDING FOREIGN APPLICATION IN OR WITH RESPECT TO JAPAN, INCLUDING A
JAPANESE NEW DRUG APPLICATION FILED WITH THE JAPAN MINISTRY OF HEALTH, OR (IV)
ANY CORRESPONDING APPLICATION IN OR WITH RESPECT TO ANY OTHER COUNTRY THAT IS
REQUIRED BY THE COUNTRY’S REGULATORY AUTHORITY OR OTHER APPLICABLE HEALTH
AUTHORITY TO OBTAIN MARKETING APPROVAL FOR A PHARMACEUTICAL PRODUCT.

“Medarex-BMS Collaboration Agreement” means that certain Collaboration and
Co-Promotion Agreement made as of November 7, 2004 between Medarex and BMS, as
amended.

“Medarex-Pfizer Cross License Agreement” means that certain cross-license
agreement entered into by Pfizer and Medarex as of September 15, 2004, as
amended.

“Orphan Drug Exclusivity” means any non-patent exclusivity or designation
granted by a Regulatory Authority or other applicable health authority in
conjunction with the approval of a Drug Approval Application for a product,
which exclusivity or designation is based on the product being approved for a
rare disease or condition that has been designated or otherwise recognized by
the Regulatory Authority or other applicable health authority as an orphan
disease or rare condition, and/or where such Regulatory Authority or other
applicable health authority will not accept or will not finally approve a second
Drug Approval Application for the same or similar drug for the same
indication(s) which is covered by such exclusivity or designation.  “Orphan Drug
Exclusivity” includes orphan drug designation and exclusivity granted by the FDA
pursuant to the Orphan Drug Act (as amended) and the corresponding designations
and exclusivity based on the treatment of a rare disease or condition available
in other countries, regions or markets in the world.

“Person” means any individual, partnership, joint venture, corporation, limited
liability company, trust, unincorporated organization, government or department
or agency of a government or other entity.

“Pfizer Antibody” means an Antibody derived from a Pfizer Program.  Pfizer
Antibody includes the antibody known as CP-675,206.  Notwithstanding the
foregoing, Pfizer Antibody shall not include any

2


--------------------------------------------------------------------------------


Antibody being developed or commercialized by BMS or its Affiliates or by
Medarex or its Affiliates pursuant to a BMS/Medarex Program, including the
Antibody known as ipilimumab (also known as MDX-010).

“Pfizer Product” means any product made, imported, used, sold or offered for
sale by Pfizer or its Affiliates or their respective sublicensees that includes
a Pfizer Antibody as an active ingredient, whether alone or in combination with
one or more additional compositions of matter.  Notwithstanding the foregoing,
Pfizer Product shall not include any Antibody being developed or commercialized
by BMS or its Affiliates or by Medarex or its Affiliates pursuant to a
BMS/Medarex Program, including the Antibody known as ipilimumab (also known as
MDX-010).

“Pfizer Program” means a program conducted by Pfizer focused on the research
and/or development of one or more Antibodies.

“Regulatory Authority” means any governmental authority, including the United
States Food and Drug Administration (the “FDA”), the European Regulatory
Authority known as the European Medicines Agency (the “EMEA”) and the Japanese
Ministry of Health and Welfare, or any successor agency of any of the foregoing,
that has responsibility for granting any licenses or approvals or granting
pricing and/or reimbursement approvals necessary for the marketing and sale of a
product in any country.

“Third Party” means any Person other than (i) BMS, (ii) Pfizer, (iii) Medarex or
(iv) any Affiliate of any of BMS, Pfizer or Medarex.

2.             Orphan Drug Exclusivity Waivers.

2.1           Should Pfizer obtain Orphan Drug Exclusivity for a Pfizer Product
in the U.S., Europe, Japan or any other country, region or market in the world
(each, a “Market”), and BMS and/or Medarex reasonably believes that such Orphan
Drug Exclusivity could block a BMS and/or Medarex submission or approval of a
Drug Approval Application for a BMS/Medarex Product, or otherwise block
commercialization of a BMS/Medarex Product, then BMS and/or Medarex shall have
the right to provide Pfizer with written notice thereof, which notice shall
include a detailed explanation of its rationale for such belief.  Upon receipt
of such notice, Pfizer shall promptly waive such Orphan Drug Exclusivity so as
to assure that such Orphan Drug Exclusivity will not block such submission,
approval or commercialization of such BMS/Medarex Product and, if such waiver is
not available, or if such waiver is not sufficient to assure that such Orphan
Drug Exclusivity will not block such submission, approval or commercialization
of such BMS/Medarex Product, in a particular Market, then Pfizer shall use
commercially reasonable efforts to take all necessary steps (including all
necessary steps reasonably requested by BMS and/or Medarex) to assure that such
Orphan Drug Exclusivity will not block such submission, approval or
commercialization of such BMS/Medarex Product in such Market.  Pfizer shall
provide all waivers or other documents as may be required by the relevant
Regulatory Authority(s) (or other applicable health authority) or otherwise
reasonably requested by BMS or Medarex to meet the obligations of Pfizer under
this Section. Pfizer shall designate an employee to receive all notices and
communications and to manage its responsibilities under this Section.

2.2           Should BMS and/or Medarex obtain Orphan Drug Exclusivity for a
BMS/Medarex Product in the U.S., Europe, Japan or any other Market, and Pfizer
reasonably believes that such Orphan Drug Exclusivity could block a Pfizer
submission or approval of a Drug Approval Application for a Pfizer Product, or
otherwise block commercialization of a Pfizer Product, then Pfizer shall have
the right to provide BMS (or Medarex, as applicable) with written notice
thereof, which notice shall include a detailed explanation of its rationale for
such belief.  Upon receipt of such notice, BMS (or Medarex, as applicable) shall
promptly waive such Orphan Drug Exclusivity so as to assure that such Orphan
Drug Exclusivity will not block such submission, approval or commercialization
of such Pfizer Product and, if such waiver is not available, or if such waiver
is not sufficient to assure that such Orphan Drug Exclusivity will not block
such submission,

3


--------------------------------------------------------------------------------


approval or commercialization of such Pfizer Product, in a particular Market,
then BMS (or Medarex, as applicable) shall use commercially reasonable efforts
to take all necessary steps (including all necessary steps reasonably requested
by Pfizer) to assure that such Orphan Drug Exclusivity will not block such
submission, approval or commercialization of such Pfizer Product in such Market.
 BMS (or Medarex, as applicable) shall provide all waivers or other documents as
may be required by the relevant Regulatory Authority(s) (or other applicable
health authority) or otherwise reasonably requested by Pfizer to meet the
obligations of BMS and Medarex under this Section.  BMS (or Medarex, as
applicable) shall designate an employee to receive all notices and
communications and to manage its responsibilities under this Section.

2.3           Pfizer shall not assert or otherwise represent to any Regulatory
Authority in a Market that any Pfizer Product or the approval thereof should
block a BMS and/or Medarex submission or approval of a Drug Approval Application
for, or otherwise block commercialization of, a BMS/Medarex Product in such
Market under the applicable Orphan Drug Exclusivity laws and/or regulations. 
Neither Medarex nor BMS shall assert or otherwise represent to any Regulatory
Authority in a Market that any BMS/Medarex Product or the approval thereof
should block a Pfizer submission or approval of a Drug Approval Application for,
or otherwise block commercialization of, a Pfizer Product in such Market under
the applicable Orphan Drug Exclusivity laws and/or regulations.

2.4           Right to Grant Sublicenses.

2.4.1        The rights and obligations of Pfizer under this Article 2 shall be
sublicensable only as part of an exclusive license to a Third Party of
development and/or commercialization rights to a specific Pfizer Antibody or
Pfizer Product, provided that: (i) the sublicensee has agreed first in writing
to be bound by the terms and conditions of this Agreement in the same manner as
Pfizer, (ii) BMS and Medarex are made express third party beneficiaries of the
sublicensee’s obligations under such sublicense agreement that relate to
compliance with the terms and conditions of this Agreement, (iii) any sublicense
shall not be further sublicensable or sublicensed by the sublicensee, and (iv)
Pfizer shall remain primarily responsible to BMS and Medarex for all acts
performed (or not performed, as the case may be) by the sublicensee pursuant to
any such sublicense as such acts relate to this Agreement.  A copy of the
sublicense agreement shall be provided to BMS and Medarex promptly after
execution (with terms not relating to this Agreement redacted).  Pfizer shall
remain jointly and severally liable with any such sublicensee for any failure by
such sublicensee to perform or observe the terms and conditions of this
Agreement.  Any such exclusive license to a Third Party of development and/or
commercialization rights to a specific Pfizer Antibody or Pfizer Product shall
be required to include, and shall only be granted with, a sublicense to such
Third Party of Pfizer’s rights, and such Third Party’s assumption of Pfizer’s
obligations, under this Article 2, in accordance with the foregoing.

2.4.2        The rights and obligations of BMS and/orMedarex under this Article
2 shall be sublicensable only as part of an exclusive license to a Third Party
of development and/or commercialization rights to a specific BMS/Medarex
Antibody or BMS/Medarex Product, provided that: (i) the sublicensee has agreed
first in writing to be bound by the terms and conditions of this Agreement in
the same manner as BMS and/or Medarex, (ii) Pfizer is made an express third
party beneficiary of the sublicensee’s obligations under such sublicense
agreement that relate to compliance with the terms and conditions of this
Agreement, (iii) any sublicense shall not be further sublicensable or
sublicensed by the sublicensee, and (iv) BMS and/or Medarex shall remain
primarily responsible to Pfizer for all acts performed (or not performed, as the
case may be) by the sublicensee pursuant to any such sublicense as such acts
relate to this Agreement.  A copy of the sublicense agreement shall be provided
to Pfizer promptly after execution (with terms not relating to this Agreement
redacted).  BMS and/or Medarex shall remain jointly and severally liable with
any such sublicensee for any failure by such sublicensee to perform or observe
the terms and conditions of this Agreement.  Any such exclusive license to a
Third Party of development and/or commercialization rights to a specific
BMS/Medarex Antibody or BMS/Medarex Product shall be required to include, and
shall only be granted with, a sublicense to such Third Party of BMS’s and/or
Medarex’s rights, and such Third Party’s assumption of BMS’s and/or Medarex’s
obligations, under this Article 2, in accordance with the foregoing.

4


--------------------------------------------------------------------------------


2.5           No Implied Licenses.  Except as specifically and expressly set
forth herein, no rights or licenses, express or implied, are granted by a Party
to any other Party under this Agreement.

3.             Confidentiality.

3.1           Treatment of Confidential Information.  The Parties shall limit
their cooperation and sharing of confidential information under this Agreement
solely to information required in order to carry out the terms and objectives of
this Agreement, and shall not otherwise be obligated to cooperate or share
confidential information relating to their respective Antibody programs with
each other.  Unless required by law, each Party shall maintain all information
of the other Parties and their respective Affiliates in confidence, including
the existence and terms and conditions of this Agreement, and shall not
disclose, divulge or otherwise communicate such information to others, or use it
for any purpose, except pursuant to, and in order to carry out, the terms and
objectives of this Agreement, and hereby agrees to exercise every reasonable
precaution to prevent and restrain the unauthorized disclosure or use of such
information by any of its Affiliates, directors, officers, employees,
consultants, subcontractors, licensees or agents.

3.1           Separate Programs.  This Agreement does not imply or require that
the Parties share any technical information relating to their respective
Antibody programs with each other, and the Parties intend to restrict their
communications and cooperation under this Agreement to matters directly relating
to the Parties’ rights hereunder.

4.             Term and Termination; Remedies for Breach.

4.1           Term.  This Agreement shall continue in effect following the
Effective Date for a period of 15 years unless and until terminated in
accordance with this Article 4.

4.2           Termination for Breach.  Pfizer shall have the right to terminate
this Agreement if BMS or Medarex breaches or defaults with respect to a material
obligation under this Agreement, and fails to cure such default or breach within
sixty (60) days after written notice from Pfizer to BMS and Medarex specifying
the nature of such default or breach; provided however, that all rights of
Pfizer under Article 2 shall survive such termination, including any waivers
granted by BMS or Medarex to Pfizer pursuant to Article 2 prior to such
termination.  BMS and Medarex (collectively, but not individually) shall have
the right to terminate this Agreement if Pfizer breaches or defaults with
respect to a material obligation under this Agreement, and fails to cure such
default or breach within sixty (60) days after written notice from BMS and
Medarex (collectively, but not individually) to Pfizer specifying the nature of
such default or breach; provided however, that all rights of BMS and Medarex
under Article 2 shall survive such termination, including any waivers granted by
Pfizer to BMS or Medarex pursuant to Article 2 prior to such termination. 
Notwithstanding the foregoing, (a) if BMS no longer has any rights under the
BMS-Pfizer License Agreement (as a result of termination thereof or otherwise),
then Medarex shall have the individual right to terminate this Agreement
pursuant to this Section 4.2 and (b) if Medarex no longer has any rights under
the Medarex-Pfizer Cross-License Agreement (as a result of termination thereof
or otherwise), then BMS shall have the individual right to terminate this
Agreement pursuant to this Section 4.2.

4.3           Termination by BMS.  BMS shall have right to terminate this
Agreement (subject to the prior written consent of Medarex) upon written notice
to Pfizer in the event that the BMS-Pfizer License Agreement is terminated for
any reason by BMS or Pfizer.

4.4           Specific Performance Remedy for Material Breach of this
Agreement.  The Parties hereby agree that if any Party materially breaches its
obligations under Article 2 of this Agreement, and a court of competent
jurisdiction determines that such material breach results in the blocking of
submission or approval of a Drug Approval Application for, or commercialization
of, the applicable BMS/Medarex Product or Pfizer

5


--------------------------------------------------------------------------------


Product, then such a breach shall cause each of the non-breaching Parties
irreparable harm, for which monetary damages shall be an inadequate remedy.  In
the event of such a breach (and such determination by a court of competent
jurisdiction), any such non-breaching Party shall be entitled to obtain
injunctive relief and specific performance of such obligations of the breaching
Party as a remedy (in addition to and without limiting other remedies as may be
available under this Agreement or at law or in equity) for such breach, without
the posting of a bond or other security.  The Parties hereby stipulate that such
specific performance remedy is necessary and appropriate and that other remedies
(such as damages) would be an inadequate remedy for such a breach.

5.             Miscellaneous Provisions.


5.1           MEDAREX-BMS COLLABORATION AGREEMENT; MEDAREX-PFIZER CROSS-LICENSE
AGREEMENT.  THIS AGREEMENT SHALL NOT AMEND IN ANY WAY THE RIGHTS AND OBLIGATIONS
OF (A) MEDAREX AND BMS UNDER THE MEDAREX-BMS COLLABORATION AGREEMENT OR (B)
MEDAREX AND PFIZER UNDER THE MEDAREX-PFIZER CROSS-LICENSE AGREEMENT.


5.2           REPRESENTATIONS, WARRANTIES AND COVENANTS.  EACH PARTY HEREBY
REPRESENTS, WARRANTS AND COVENANTS TO THE OTHER PARTIES THAT: (A)  IT HAS THE
POWER AND AUTHORITY AND THE LEGAL RIGHT TO ENTER INTO THIS AGREEMENT AND PERFORM
ITS OBLIGATIONS HEREUNDER, AND THAT IT HAS TAKEN ALL NECESSARY ACTION ON ITS
PART REQUIRED TO AUTHORIZE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
PERFORMANCE OF ITS OBLIGATIONS HEREUNDER; AND (B)  THIS AGREEMENT HAS BEEN DULY
EXECUTED AND DELIVERED ON BEHALF OF SUCH PARTY AND CONSTITUTES A LEGAL, VALID
AND BINDING OBLIGATION OF SUCH PARTY AND IS ENFORCEABLE AGAINST IT IN ACCORDANCE
WITH ITS TERMS.

5.3           Construction.  Except where the context requires otherwise,
whenever used the singular includes the plural, the plural includes the
singular, the use of any gender is applicable to all genders and the word “or”
has the inclusive meaning represented by the phrase “and/or”.  Whenever this
Agreement refers to a number of days, unless otherwise specified, such number
refers to calendar days.  The headings of this Agreement are for convenience of
reference only and do not define, describe, extend or limit the scope or intent
of this Agreement or the scope or intent of any provision contained in this
Agreement.  The term “including” or “includes” as used in this Agreement means
including, without limiting the generality of any description preceding such
term.  The wording of this Agreement shall be deemed to be the wording mutually
chosen by the Parties.  Each of the Parties acknowledges and agrees that this
Agreement has been diligently reviewed by and negotiated by and between them,
that in such negotiations each of them has been represented by competent counsel
and that the final agreement contained herein, including the language whereby it
has been expressed, represents the joint efforts of the Parties hereto and their
counsel.  Accordingly, in interpreting this Agreement or any provision hereof,
no presumption shall apply against any Party hereto as being responsible for the
wording or drafting of this Agreement or any such provision, and ambiguities, if
any, in this Agreement shall not be construed against any Party, irrespective of
which Party may be deemed to have authored the ambiguous provision.

5.4           Publicity.  Except as otherwise required by law, rule or
regulation, no Party shall issue a press release regarding this Agreement or
originate any publicity, news release or other public announcement, written or
oral, relating to this Agreement without the prior written approval of the other
Parties; provided however, that the Parties agree that disclosures of
information for which consent has been previously obtained shall not require
additional approval.  If a public disclosure is required by law, rule or
regulation, the disclosing Party shall provide copies of the disclosure
reasonably in advance of such filing or other disclosure for each of the
nondisclosing Parties’ prior review and comment; provided however, that no such
review and comment shall be required for any filing with the Securities and
Exchange Commission, including on Form 10K or Form 10Q or Form 8K or other
similar filing under the Securities Exchange Act of 1934, as amended, or a
Registration Statement under the Securities Act of 1933, as amended; and
provided further, that the disclosing Party agrees to seek confidential
treatment for all proprietary and other commercially-sensitive

6


--------------------------------------------------------------------------------


provisions of this Agreement with respect to its SEC filing obligations to the
extent permitted by applicable law.

5.5           No Agency.  Nothing herein shall be deemed to constitute any Party
as the agent or representative of another Party, or the Parties as joint
venturers or partners for any purpose.

5.6           Notice.  Any notice, request, demand, waiver, consent, approval or
other communication permitted or required under this Agreement shall be in
writing, shall refer specifically to this Agreement and shall be deemed given
only if delivered by hand or by nationally recognized overnight delivery service
that maintains records of delivery, addressed to the Parties at their respective
addresses set forth below or to such other address as the Party to whom notice
is to be given may have provided to the other Parties in accordance with this
Section 5.6.  Such notice shall be deemed to have been given as of the date
delivered by hand or on the third business day (at the place of delivery) after
deposit with a nationally recognized overnight delivery service.

If to Pfizer:

 

Pfizer Global Research & Development

 

 

Vice President, Strategic Alliances

 

 

50 Pequot Avenue

 

 

New London, CT 06320

 

 

 

With copies to:

 

Pfizer Inc

 

 

235 East 42nd Street

 

 

New York, New York 10017

 

 

Attn: General Counsel

 

 

 

 

 

and

 

 

 

 

 

Pfizer Global Research and Development

 

 

General Counsel

 

 

50 Pequot Avenue

 

 

New London, CT 06320

 

 

 

If to BMS:

 

Bristol-Myers Squibb Company

 

 

Route 206 and Province Line Road

 

 

Princeton, NJ 08540-4000

 

 

Attn: Vice President, Business Development

 

 

 

With copies to:

 

Bristol-Myers Squibb Company

 

 

Route 206 and Province Line Road

 

 

Princeton, NJ 08540-4000

 

 

Attn: Vice President and Associate General Counsel - Patents

 

 

 

 

 

and

 

 

 

 

 

Bristol-Myers Squibb Company

 

 

Route 206 and Province Line Road

 

 

Princeton, NJ 08540-4000

 

 

Attn: Vice President and Senior Counsel - Licensing

7


--------------------------------------------------------------------------------


 

If to Medarex:

 

Medarex, Inc.



 

707 State Road

 

 

Princeton, New Jersey 08540-1437

 

 

Attention: President

 

 

 

With copies to:

 

Medarex, Inc.

 

 

707 State Road

 

 

Princeton, New Jersey 08540-1437

 

 

Attention: General Counsel

 

5.7           Assignment.  This Agreement, and the rights and obligations
hereunder, may not be assigned or transferred, in whole or in part, by any Party
without the prior written consent of the other Parties, except (a) to Affiliates
of such Party, provided that such assigning Party remains liable and responsible
for the performance of any Affiliate to which it assigns the Agreement or any of
its rights or obligations hereunder; (b) in connection with a Change of Control;
(c) if Pfizer assigns all of its assets relating to the Pfizer Products to a
Third Party, provided that such Third Party agrees to be bound by the terms and
conditions of this Agreement and, provided further that Pfizer continues to
remain primarily liable for the performance by such Third Party to which it
assigns the Agreement or any of its rights or obligations thereunder; (d) if BMS
assigns all of its assets relating to the BMS/Medarex Products to a Third Party,
provided that such Third Party agrees to be bound by the terms and conditions of
this Agreement and, provided further that BMS continues to remain primarily
liable for the performance by such Third Party to which it assigns the Agreement
or any of its rights or obligations thereunder; or (e) if Medarex assigns all of
its assets relating to the BMS/Medarex Products to a Third Party, provided that
such Third Party agrees to be bound by the terms and conditions of this
Agreement and, provided further that Medarex continues to remain primarily
liable for the performance by such Third Party to which it assigns the Agreement
or any of its rights or obligations thereunder.  Any such permitted assignee or
successor agrees to be bound by the terms and conditions of this Agreement. 
Without limiting the preceding sentence, all validly assigned rights of a Party
shall inure to the benefit of and be enforceable by, and all validly delegated
obligations of such Party shall be binding on and be enforceable against, the
permitted successors and assigns of such Party.  Any attempted assignment or
delegation in violation of this Section 5.7 shall be void.

5.8           No Modification.  This Agreement may be changed only by a writing
signed by authorized representatives of each of the Parties.

5.9           Waiver.  The waiver by any Party of a breach or a default of any
provision of this Agreement by another Party shall not be construed as a waiver
of any succeeding breach of the same of any other provision, nor shall any delay
or omission on the part of any Party to exercise or avail itself of any right,
power or privilege that it has or may have hereunder operate as a waiver of any
right, power or privilege by such Party.

5.10         Severability.  To the fullest extent permitted by applicable law,
the Parties waive any provision of law that would render any provision in this
Agreement invalid, illegal or unenforceable in any respect.  If any provision of
this Agreement is held to be invalid, illegal or unenforceable, in any respect,
then such provision shall be given no effect by the Parties and shall not form
part of this Agreement.  To the fullest extent permitted by applicable law and
if the rights or obligations of any Party shall not be materially and adversely
affected, all other provisions of this Agreement shall remain in full force and
effect and the Parties shall use their best efforts to negotiate a provision in
replacement of the provision held invalid, illegal or unenforceable that is
consistent with applicable law and achieves, as nearly as possible, the original
intention of the Parties.

5.11         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

8


--------------------------------------------------------------------------------


5.12         Governing Law, Jurisdiction and Venue.  This Agreement shall in all
events and for all purposes be governed by, and construed in accordance with,
the laws of the State of New York without regard to any choice of law principle
that would dictate the application of the law of another jurisdiction.  The
Parties hereby irrevocably and unconditionally consent to the exclusive
jurisdiction of the courts of the State of New York and the United States
District Court for the Southern District of New York for any action, suit or
proceeding (other than appeals therefrom) arising out of or relating to this
Agreement, and agree not to commence any action, suit or proceeding (other than
appeals therefrom) related thereto except in such courts.  The Parties further
hereby irrevocably and unconditionally waive any objection to the laying of
venue of any action, suit or proceeding (other than appeals therefrom) arising
out of or relating to this Agreement in the courts of the State of New York or
the United States District Court for the Southern District of New York, and
hereby further irrevocably and unconditionally waive and agree not to plead or
claim in any such court that any such action, suit or proceeding has been
brought in an inconvenient forum.  Each Party hereto further agrees that service
of any process, summons, notice or document by U.S. registered mail to its
address set forth in Section 5.6 shall be effective service of process for any
action, suit or proceeding brought against it under this Agreement in any such
court.

5.13         No Consents.  No Party requires any consents, permissions, waivers
or licenses from Third Parties in order to provide each other with the rights
provided for herein or to otherwise satisfy the terms of this Agreement.

5.14         Further Acts and Instruments.  Upon request by a Party, the other
Parties agree to execute, acknowledge and deliver such further instruments, and
to do all such other acts, as may be reasonably necessary or appropriate in
order to carry out the purposes and intent of this Agreement.

5.15         Entire Agreement.  This Agreement and the BMS-Pfizer License
Agreement, the Medarex-Pfizer Cross-License Agreement and the Medarex-BMS
Collaboration Agreement, as each is amended as of the Effective Date, where and
to the extent herein referenced, constitute the entire agreement and
understanding between the Parties as to the subject matter hereof and merges all
prior discussions and negotiations among them, and none of the Parties shall be
bound by any conditions, definitions, warranties, understandings or
representations with respect to such subject matter other than as expressly
provided herein or therein or as duly set forth on or subsequent to the date
hereof in writing and signed by a proper and duly authorized officer or
representative of the Parties to be bound thereby.

*   *   *   [signature page follows]   *   *   *

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

BRISTOL-MYERS SQUIBB COMPANY

PFIZER INC

 

 

 

 

 

 

 

By:

/s/  Elliott Sigal, M.D., Ph.D.

 

By:

/s/ John DeYoung

 

 

 

 

Name:  Elliott Sigal, M.D., Ph.D.

Name:

John DeYoung

 

 

 

Title: Executive Vice President and

Title:

Attorney-in-Fact

Chief Scientific Officer, Research and Development

 

 

 

 

 

 

 

 

MEDAREX, INC.

 

 

 

 

 

 

 

 

By:

/s/ Ronald Pepin, Ph.D.

 

 

 

 

 

 

 

Name:

Ronald Pepin, Ph.D.

 

 

 

 

 

 

Title:

Senior Vice President, Business Development

 

 

 

10


--------------------------------------------------------------------------------